                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                       )
       v.                                       )      No. 2:15-CR-306-MMB
HASAN MORRISON,                                 )
               Defendant.                       )


            DEFENDANT MORRISON’S REPLY MEMORANDUM
         IN SUPPORT OF MOTION FOR REDUCTION IN SENTENCE

       Defendant Hasan Morrison has moved this Court for a reduction in the length

of his prison sentence based on ―extraordinary and compelling reasons,‖ 18 U.S.C.

§ 3582(c)(1)(A)(i), to wit, physical conditions that placed him at particular risk of

contagion and adverse outcome from exposure to the novel coronavirus. Doc. 60

(―RIS motion‖). On December 18, a month after filing and before the government had

responded, he contracted COVID-19 disease. See Doc. 62; Doc. 63 (sealed exhibit, at

42). Yet the government’s response (Doc. 63, hereinafter, ―Resp.‖) now opposes

relief, chiefly for two reasons1: a claim that the positive test is a reason not to release

him ―to protect public health,‖ Resp., at 14, and that despite his medical circum-

stances a review of ―the 3553(a) sentencing factors also supports denial of relief.‖

Resp., at 16. Neither of these contentions is persuasive.

1
  The government also includes in its Response the usual boilerplate panegyric to the BOP’s
COVID-19 response efforts. Resp., at 5–10. Be that as it may, the RIS motion requests a
sentence modification for one particular nmate based upon the applicable statutory criteria; it
is not a civil rights suit or general attack on the BOP’s medical care or on the execution of its
COVID plan. Similarly, most of the government’s legal overview (Resp. 9 n.1 & 11–14) is
unresponsive to anything that the defendant has set forth and certainly does not demonstrate
any legal errors in the defendant’s presentation.


                                                1
       The government’s response has a heads-we-win/tails-you-lose quality to it. The

government contends that while ill, Mr. Morrison should not be released for ―public

health‖ reasons, and that if he recovers, ―the risk is mitigated,‖ thus obviating release

for that reason as well. Resp. 15.2 (Of course, if he does not recover, or symptoms

linger or return after a period of remission, as they often do with this disease, the

government still does not support relief.) But a fair-minded analysis shows that Mr.

Morrison’s current diagnosis demonstrates all the more urgently why his motion

should be granted.

       In a prison setting, Mr. Morrison is not and cannot be isolated. His illness,

being highly contagious, poses an ongoing threat to other inmates – both those who

are well and those who are sick – and of course to any number of prison staff, who are

inherently unable to maintain social distancing and other precautions. (Concomitantly,

the institution staff poses a risk to him, as each of them goes home at the end of their

shifts and is then potentially exposed to ever widening, multiple circles of strangers,

over which a prisoner has no control or consent.) Even if housed solely with others

who have tested positive, Mr. Morrison’s illness impedes his fellow inmates’ full and

prompt recovery, as their illnesses impede his own.

       If granted a sentence reduction to time served, on the other hand, Mr. Morrison

would quarantine at home with his wife, who is a nurse. She can monitor his

condition to determine what further medical care he may need. He would stay in his

own room, posing no threat to anyone. A small ―pod‖ of family members – main-

2
  The government’s position is supported by the usual string-cite of cherry-picked case
citations from the government’s central database of RIS cases. Resp. 15–16. A WestLaw
search discloses well over 50 reports of RIS motions granted to prisoners who had tested
positive for COVID-19.


                                             2
taining social distance and consistently wearing their masks and washing their hands –

would minimize if not eliminate the so-called threat that the government imagines he

poses, while COVID-positive, to public health. This factor thus cuts in favor of

granting, not denying, the motion.

       The current legal controversy over whether USSG § 1B1.13, in its present

form, is an ―applicable‖ policy statement of the Sentencing Commission within the

meaning of § 3582(c)(1)(A) – ignored by the government in its Response, despite the

fact that four Circuits now hold that it is not, with none to the contrary3 – does not

appear to be decisive in Mr. Morrison’s case. The government does not dispute that

even if § 1B1.13 is a controlling guide, Mr. Morrison’s medical conditions (that is, his

obesity and asthma), in the context of the global pandemic and its spread within the

―correctional environment,‖ satisfy categorically the requirement of ―extraordinary

and compelling reasons‖ that allow an individualized consideration for early release.

See Dft. Motion (Doc. 60), ¶ 15.a–b (relying on USSG § 1B1.13, note 1(A)(ii)(I)); cf.

Resp., at 16–17.

       The government does contend that Mr. Morrison’s release at this time would

pose a ―danger to the community.‖ Resp., at 17. This is a criterion under USSG

§ 1B1.13(2) (p.s.), which incorporates the ―danger‖ factor from 18 U.S.C. § 3142(g),

part of the bail statute. Notably, the RIS statute does not makes this a separate consid-

eration for motions under § 3582(c)(1)(A)(i), as here (except insofar as it might come

into play in the court’s consideration of the § 3553(a) factors). ―Danger to the safety

of any other person or the community, as provided under section 3142(g),‖ in fact, is a

3
 See Motion for Reduction in Sentence, ¶ 14. Since the defendant’s motion was filed, the
Fourth, Sixth and Seventh Circuits have joined the Second in taking that position.


                                             3
disqualifier under the RIS statute for release under § 3582(c)(1)(A)(ii), which only

applies to ―three-strikes‖ cases (18 U.S.C. § 3559(c)), but is not mentioned in

subparagraph (A)(i). ―Danger‖ is thus at least arguably not a proper consideration at

all – at least not a separate one – in cases under (A)(i). See United States v. Nasir, —

F.3d —, 2020 WL 7041357, *8–*9 (3d Cir., Dec. 1, 2020) (en banc) (provisions of

Sentencing Commission ―policy statements‖ inconsistent with unambiguous Guide-

line or statutory language are invalid and unenforceable). This consideration, instead,

is part of the balancing to be performed in the court’s reconsideration of the § 3553(a)

factors; see id.(a)(2)(C) (―to protect the public from further crimes of the defendant‖).

       Turning to the applicable § 3553(a) factors, then, the government’s argument

under this final step of the RIS formula (see Motion ¶ 16.b.) is likewise unconvincing.

Rather than address the pertinent statutory factors in this case, as required by

§ 3582(c)(1)(A), either as outlined by the defendant in his RIS motion or in some

other way, the government instead provides summaries of selected other decisions

which it claims to be similar in particular ways that are not clearly related to any

statutory factor. Resp., at 17–20.

       In particular, the government emphasizes percentage of time served (almost

50% in this case), even though that is not a factor mentioned under § 3582(c)(2)(A)(i)

(or under § 1B1.13 in health-related cases).4 Mr. Morrison has been confined on this


4
  Nor is true, in any event, that relief has only, or predominantly, been granted in health-
related cases to defendants who had already served ―a large majority of their sentences,‖
Resp., at 17–18 (quoting an E.D.Mich. case). See, e.g., United States v. Cornelio, 2020 WL
6021466 (D.Haw., Oct. 12, 2020) (32 mos. of 135); United States v. Foster, 2020 WL
5876941 (D.Ore., Oct. 2, 2020) (1/3 of 36 mos.); United States v. Body, 2020 WL 2745972
(N.D.Ill., May 27, 2020) (4 mos. of 42 for ―lifelong, unrepentant drug dealer‖); United States
v. Delgado, 2020 WL 2464685 (D.Conn., April 30, 2020) (29 mos. of 120).


                                              4
case for more than 65 months, the equivalent of full service of a near-77-month (6

year, 5 month) sentence. If released, he would commence a five-year term of super-

vised release, under conditions established at sentencing and any further conditions

the Court may now deem appropriate. By any measure, Mr. Morrison has been

significantly punished, and the term of post-incarceration supervision serves both to

protect the public and to deter any temptation to recidivate. Other factors now

predominate, as outlined in detail in Mr. Morrison’s motion but as to which the

government’s Response is silent.

       For all of these reasons, and as set forth in more detail in Mr. Morrison’s

Motion and in the defendant’s two supplemental filings, the Court should grant Mr.

Morrison a Reduction in Sentence, as authorized by statute, and direct his release

forthwith to reside with his wife and son in Bear, Delaware. Until fully recovered

from his present illness, he should be required to follow her advice and their doctor’s

directions for the protection of his health and the health of others.

                                           Respectfully submitted,
Dated: January 4, 2021
                                         s/ Peter Goldberger
                                            PETER GOLDBERGER
                                            (Pa. Bar ID No. 22364)
                                            50 Rittenhouse Place
                                            Ardmore, PA 19003
                                            610-649-8200
                                           fax: 610-649-8362
                                           peter.goldberger@verizon.net

                                           Counsel for Defendant Morrison




                                            5
                           CERTIFICATE OF SERVICE

      On January 4, 2021, I served a copy of the foregoing Reply on the attorneys of
record for the government via this Court’s ECF system, addressed to:
      Salvatore L. Astolfi, Esq., Ass’t U.S. Attorney & Deputy Chief, Crim. Div.
      Katayoun Copeland, Esq., Ass’t U.S. Attorney & Chief, Criminal Division
      & Robert A. Zauzmer, Esq., Ass’t U.S. Attorney & Chief, Appeals Division
      Eastern District of Pennsylvania

                                               __s/Peter Goldberger_________




                                         6
